Citation Nr: 0932994	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  08-19 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for cold injury residuals of the bilateral lower 
extremities; and if so, whether service connection is 
warranted.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for cold injury residuals of the bilateral upper 
extremities; and if so, whether service connection is 
warranted.

3.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for tinnitus, to include as secondary to hearing 
loss; and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1949 to April 
1950 and from October 1950 to April 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Regional Office (RO) in St. Louis, Missouri, which declined 
to reopen the Veteran's claims of entitlement to service 
connection for cold injury residuals of the bilateral upper 
and lower extremities and for bilateral tinnitus.  The rating 
decision also continued the Veteran's noncompensable 
disability rating for bilateral hearing loss.  The Veteran 
submitted a notice of disagreement with all of the 
aforementioned issues in October 2007.  In May 2008, the RO 
issued a Statement of the Case (SOC) for the issues of 
entitlement to service connection for residuals of cold 
injuries of the bilateral upper and lower extremities and 
bilateral tinnitus.  The Veteran submitted a timely 
Substantive Appeal in June 2008.  

In August 2008, the RO issued a SOC for the issue of 
entitlement to a compensable disability rating for bilateral 
hearing loss.  The Veteran did not submit a Substantive 
Appeal with regard to this issue.  Thus, the issue of 
entitlement to a compensable disability rating for bilateral 
hearing loss is not in appellate status and will not be 
addressed any further herein.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].


As will be discussed in detail below, the Veteran originally 
claimed entitlement to service connection for bilateral 
tinnitus on a direct basis.  The Veteran, through his 
accredited representative, now claims that his tinnitus is 
secondary to his service-connected hearing loss.  Although 
secondary service connection was not explicitly addressed in 
the prior final rating decision, the United States Court of 
Appeals for Veterans Claims (Court) has held that basing a 
claim for service connection on a new theory of etiology does 
not constitute a new claim.  See Ashford v. Brown, 10 Vet. 
App. 120 (1997).  Therefore, although the Veteran has raised 
a new theory of entitlement regarding causation, he is 
nonetheless required to submit new and material evidence to 
reopen his claim of entitlement to service connection for 
tinnitus, including under the theory of secondary service 
connection (as secondary to service-connected hearing loss). 
 
The August 2007 rating decision reopened the claims for 
service connection for cold injury residuals, upper and lower 
extremities, and denied them on the merits.  The Board must 
first consider whether new and material evidence has been 
submitted to reopen the claims.  See 38 U.S.C.A. §§ 5108, 
7104 (West 2002 & West Supp. 2009).  The Board must proceed 
in this fashion regardless of the RO's actions.  See Barnett 
v. Brown, 83 F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-
92.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection for cold injury residuals, bilateral 
upper and lower extremities, and tinnitus was denied by a 
March 2006 Board decision for failing to establish that the 
Veteran's tinnitus, hand disorder, and foot disorders were 
caused or aggravated by his active military service; that 
decision is final.


2.  Evidence received subsequent the March 2006 Board 
decision is not cumulative or redundant, and relates to 
unestablished facts necessary to substantiate the claim of 
entitlement to service connection for cold injury residuals 
of the bilateral lower extremities.

3.  The preponderance of the evidence is against finding that 
the Veteran has cold injury residuals of the lower 
extremities that are etiologically related to a disease, 
injury, or event in service.

4.  Evidence received subsequent to the March 2006 Board 
decision is cumulative or redundant, and does not relate to 
unestablished facts necessary to substantiate the claim of 
entitlement to service connection for cold injury residuals 
of the bilateral upper extremities.

5.  Evidence received subsequent to the March 2006 Board 
decision is cumulative or redundant, and does not relate to 
unestablished facts necessary to substantiate the claim of 
entitlement to service connection for bilateral tinnitus.


CONCLUSIONS OF LAW

1.  The March 2006 Board decision that denied the appeal to 
reopen the claims of entitlement to service connection for 
cold injury residuals, bilateral upper and lower extremities, 
and tinnitus, is final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. § 20.1100 (2008).

2.  New and material evidence sufficient to reopen the 
Veteran's claim of entitlement to service connection for cold 
injury residuals of the bilateral lower extremities has been 
submitted.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156 (2008).



3.  Cold injury residuals of the bilateral lower extremities 
were not incurred in or aggravated by active duty service.  
38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2008).

4.  New and material evidence sufficient to reopen the 
Veteran's claim of entitlement to service connection for cold 
injury residuals of the bilateral upper extremities has not 
been submitted.  38 U.S.C.A. §§ 5108 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156 (2008).

5.  New and material evidence sufficient to reopen the 
Veteran's claim of entitlement to service connection for 
bilateral tinnitus has not been submitted.  38 U.S.C.A. §§ 
5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all the evidence submitted 
by or on behalf of the Veteran.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).






I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the Veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
Veteran is expected to provide; and (4) request that the 
Veteran provide any evidence in his possession that pertains 
to the claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the 
claims was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.

VCAA letters dated in October 2006, December 2006, and 
January 2009 satisfied many of the VA's duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 187.  
The Veteran was advised that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  These letters informed him that additional 
information or evidence was needed to support his claims, and 
asked him to send the information or evidence to VA.  See 
Pelegrini II, at 120-21.

The Board observes that in Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court held that with regard to matters that 
involve a request to reopen a previously denied claim for 
service connection based upon the receipt of new and material 
evidence, in addition to providing notice of the evidence and 
information that is necessary to establish entitlement to 
service connection, VA must first notify a Veteran of the 
evidence and information that is necessary to reopen the 
claim.  To that end, the Court determined that in the context 
of a claim to reopen, the VCAA requires that VA must first 
review the reasons and bases for the prior denial of record, 
and then provide a notice letter to the Veteran that explains 
the meaning of both "new" and "material" evidence, and 
also describes the particular types of evidence necessary to 
substantiate any service connection elements that were found 
to be insufficiently shown at the time of the prior final VA 
denial.  Id. 
 
The October 2006 and December 2006 VCAA letters informed the 
Veteran that new and material evidence was needed to 
substantiate his claims to reopen and described what would 
constitute such new and material evidence.  The letters 
specifically explained the bases of the prior denial and 
directed the Veteran to submit any new and material evidence 
relating his claims to military service or showing that his 
claimed disorders manifested within one year after his 
discharge from service.  These letters were fully compliant 
with the requirements set forth in Kent.  See Kent, supra.  
Furthermore, the claims were readjudicated in May 2008, 
August 2008 and May 2009.

The letters from the RO also explained to the Veteran how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
 
The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  In fact, the Veteran specifically 
stated that he had no further evidence to submit.  See 
Veteran's statement, January 23, 2007.


With respect to the Veteran's applications to reopen his 
claims of entitlement to service connection for tinnitus and 
for cold injury residuals, bilateral upper extremities, the 
Board notes that, until a claim is reopened, VA does not have 
a duty to provide a medical examination or obtain a medical 
opinion.  See 38 C.F.R. § 3.159(c)(1) (2008).  

With regard to reopened claims of entitlement to service 
connection, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159 (c)(4)(i) (2008).  The Veteran was provided a VA 
examination for cold injury residuals, lower extremity, in 
March 2009.  Further, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  See Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As will be discussed in 
greater detail below, the VA examiner reviewed the claims 
file, received a report of medical history from the Veteran, 
conducted appropriate physical and diagnostic examinations, 
and, based on the foregoing, rendered a conclusion as to 
etiology.  In addition, although the VA examiner did not 
explicitly concede the Veteran's in-service cold exposure and 
resulting injuries, the VA examination report did expressly 
note the Veteran's combat service in Korea and his reported 
cold exposure and injuries.  Thus, while the examiner noted 
the Veteran's absence of in-service complaints or treatment 
for cold residual injuries, in context, the examiner clearly 
considered the Veteran's conceded in-service cold exposure 
and injuries, but rejected a link between those in-service 
injuries and the Veteran's current disabilities.  Therefore, 
the Board finds this examination to be thorough and complete 
and is sufficient upon which to base a decision with regards 
to this claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



II.  Service Connection and New and Material Evidence

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110 (West 2002 & Supp. 2009).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  See 38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2008). 

For veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, including arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309 (2008).  In the instant case, there is 
no presumed service connection because arthritis was not 
medically diagnosed within one year of discharge; indeed, it 
was not diagnosed until the 1970s, many years after service.  
Moreover, tinnitus is not a chronic disability presumed 
incurred in service if manifested to a compensable degree 
within one year of discharge from service.  See id.

In the absence of presumption, to establish direct service 
connection for a disorder there must be: (1) medical evidence 
of the current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  Service connection, furthermore, may be granted 
when a chronic disease or disability is not present in 
service, but there is evidence of continuity of 
symptomatology after service.  See 38 C.F.R. §3.303(b) 
(2008).

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  See 38 C.F.R. § 
3.156(a) (2008), which defines "new and material evidence," 
was revised, effective August 29, 2001.  The instant claims 
to reopen were filed after that date, and the revised 
definition applies.  Under the revised definition, "new 
evidence" means evidence not previously submitted to agency 
decision makers, and "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claims.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claims sought to be reopened, and must raise a 
reasonable possibility of substantiating the claims.  

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When 
determining whether the claims should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

Given the Veteran's military occupational specialty, 
involving the maintenance and operation of a mortar and other 
duties in service, the Board has considered the potential 
application of 38 U.S.C.A. § 1154(b) (West 2002).  Personnel 
records indicate the Veteran served in Korea from February 
1951 to February 1952.  The Board observes the Veteran 
received the Korean Service Medal with one Bronze Service 
Star.  Therefore, participation, i.e., firing a weapon, in 
actual combat with the enemy may be presumed.  As such, in 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United 
States Court of Appeals for the Federal Circuit held that 
under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of 
an event during combat are to be presumed if consistent with 
the time, place and circumstances of such service.  However, 
38 U.S.C.A. § 1154(b) can be used only to provide a factual 
basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to a 
current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 
522-23 (1996).  Section 1154(b) does not establish service 
connection for a combat veteran; it aids him by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  The evidence must still establish by 
competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 
(1999).

The Veteran's claims for cold injury residuals, upper and 
lower extremities, and for tinnitus were originally denied in 
a December 2004 rating decision because there was no evidence 
the tinnitus was incurred in or caused by service and there 
was no current diagnosis of cold injury residuals, upper and 
lower extremity.  The Veteran appealed the rating decision 
and the Board affirmed the rating decision in a March 2006 
decision.  The Veteran did not appeal the March 2006 Board 
decision and the decision is final.  In September 2006, the 
Veteran submitted a claim to reopen each of the claims based 
on a new factual basis,  In an August 2007 rating decision, 
the RO found new and material evidence related to the claims 
for cold injury residuals, upper and lower extremities, 
reopened the claims and denied service connection on the 
merits.  As to the claim for service connection for tinnitus, 
the RO found no new and material evidence and denied the 
claim to reopen.

New and Material Evidence / Service Connection for Cold 
Injury Residuals, Lower Extremities

At the time of the March 2006 Board decision, the record 
included the Veteran's service treatment records, private 
medical records, a November 2004 VA examination, and 
statements from the Veteran and his representative.  

Potentially relevant evidence received since the March 2006 
decision include a December 2008 opinion letter from a 
private physician, a March 2009 VA examination report, VA 
outpatient and private treatment records, and statements from 
the Veteran and his representative.   


The December 2008 private opinion letter noted significant 
evidence of osteoporosis, bone demineralization, and 
"punched out erosions" of the metatarsal head and 
phalangeal bases.  The letter also stated, in relevant part, 
"I have no problem stating for the records that his 
neuropathy as well as the loss of subcutaneous tissue and the 
radiographic changes as [sic] a result of his military 
injuries."   
 
Presuming the credibility of the evidence for the sole 
purpose of determining whether the claim should be reopened, 
the Board concludes the December 2008 private opinion letter, 
at the very least, raises a reasonable possibility of 
substantiating the claim and constitutes new and material 
evidence sufficient to reopen the Veteran's claim. 

Having reopened the claim, the Board will now evaluate that 
claim on the merits.  

Initially, the Board notes the Veteran's service treatment 
records include no complaints or treatment for cold injury 
residuals.  Indeed, the Veteran acknowledges he sought no 
formal treatment for these problems.  However, as noted 
above, given that cold injuries, including frostbite, are 
consistent with the time, place, and circumstances of the 
Veteran's combat service in Korea, the Board concedes that 
cold injuries occurred, to include frostbite.  

The crucial inquiry, therefore, is whether the Veteran has a 
current lower extremity disability that was caused or 
aggravated by his cold exposure injuries or any other 
incident of service.  The Board concludes that he does not.

The November 2004 VA examination report noted review of the 
claims file.  As to his cold injuries sustained in Korea, the 
Veteran reported no tissue loss or amputations, but noted 
that in the last few years he had experienced diminished 
sensation in the toes and forefoot bilaterally.  However, the 
Veteran reported no sensory abnormalities of the feet or 
lower extremities following his military service until those 
last few years.  On examination, the Veteran had several 
misses of monofilament perception at the sole of the 
metatarsophalangeal joints of the right and left feet and 
there was absent reflex of the right and left ankles, but the 
examination was otherwise normal.  Based on the history, 
examination, claims file, and x-ray, the examiner diagnosed 
bilateral plantar calcaneal spurring and mild to moderate 
osteoarthritic changes at the left fifth metatarsophalangeal 
joint.  The examiner stated that as the Veteran's complaints 
were of only recent onset [within the previous few years], it 
was the examiner's opinion it was less likely as not 
consistent with residuals of cold exposure in during military 
service.  The examiner noted a 40 year post-service career 
laying tile and carpet without significant problems with the 
feet.

In support of his claim, the Veteran submitted a private 
treatment record from September 2008 that noted complaints of 
numbness, tingling, and unusual sensation in both feet.  The 
Veteran claimed these sensations had been present to one 
degree or other since his cold exposure during service in 
Korea, but had gotten progressively worse.  Neurological 
examination showed decreased sensation in the lower 
extremities bilaterally, an almost complete loss of vibratory 
sense, and significantly decreased or absent deep tendon 
reflexes of both patellas and Achilles tendons.  The examiner 
noted there were no other pre-existing or co-existing 
problems that could account for the problems.  The diagnosis 
was peripheral neuropathy.  The same physician provided the 
December 2008 letter discussed above.

Based on the foregoing, the RO reopened the Veteran's claim 
and he was afforded a VA examination in March 2009.  The 
examiner noted review of the Veteran's claims file.  The 
examiner noted the Veteran's combat service in Korea and his 
exposure to cold and resulting injuries, including frostbite.  
The Veteran reported that at the time of his cold exposure he 
experienced pain, tingling, and intermittent numbness of the 
feet.  The Veteran reported residual symptoms of pain in all 
the toes of the left foot and toes two through four of the 
right foot.  The Veteran noted arthritis in the feet since 
the 1970s.  The Veteran stated he was a floor layer before 
service and for 40 years after service and that the pain and 
tingling in the feet occasionally interfered with his job.  
The Veteran noted he had not sought treatment for his cold 
injury residuals until within the last 10 years.  The Veteran 
provided the examiner with the December 2008 private opinion 
letter and the report notes the findings and conclusions of 
the private physician.  The Veteran reported painful feet for 
many years and arthritis since the 1970s with constant 
numbness of the left second through fifth toes and second 
through fourth toes.  The Veteran stated his feet were very 
sensitive to cold.  The examiner noted no frostbite scars, 
abnormal nail growth, amputation, or tissue loss to the feet.  
The Veteran reported occasional swelling of the toes.  On 
examination, there was no noted edema, atrophy, or abnormal 
tissue.  Based on the Veteran's reported history, the 
December 2008 private opinion letter, the claims file, and 
physical examination, the examiner diagnosed degenerative 
arthritis and peripheral neuropathy of the bilateral feet.  
As to etiology, it was the examiner's opinion that it was 
less likely than not that the Veteran's current lower 
extremity peripheral neuropathy symptoms were residual to his 
cold injuries.  The examiner noted the Veteran's cold 
injuries did not require in-service treatment and that he did 
not seek treatment for 40 years after service.  The examiner 
noted the Veteran's sensory abnormalities had developed only 
in recent years and that the Veteran had worked for 40 years 
after service as a carpet and tile layer without significant 
problems with his feet.  As to the Veteran's degenerative 
arthritis of the feet, the examiner concluded it was more 
likely attributable to the progression of musculoskeletal 
aging combined with the Veteran's history of mechanical 
stresses on the feet due to his job.

The Board notes that there exists conflicting evidence as to 
whether the Veteran's lower extremity disabilities, including 
peripheral neuropathy and arthritis, were caused or 
aggravated by his in-service cold exposure injuries.  In 
general, the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, his knowledge and skill in analyzing the data, and 
his medical conclusion.  As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions are within the province of the adjudicator.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether 
a physician provides a basis for his or her medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000). 
 
The Board finds that the greater weight of probative evidence 
is against finding the reported neurological manifestations 
or arthritis in the Veteran's lower extremities were caused 
or aggravated by his in-service cold exposure injuries.  The 
Board acknowledges the private treatment records diagnosing 
the Veteran with peripheral neuropathy and attributing that 
neuropathy to the Veteran's cold exposure injuries.  The 
basis and rationale for this medical nexus, however, is not 
expressed in the December 2008 letter.  The private 
podiatrist did not review the claims file, but the Veteran 
did accurately report the absence of any previous treatment 
for the disorders.  By contrast, both the November 2004 and 
March 2009 VA examiners reviewed the entire claims file and 
provided detailed rationales for their conclusions.  The 
November 2004 examiner noted the Veteran's 40 years of post-
service employment laying carpet and tile without significant 
foot problems and the delayed onset of significant symptoms 
until many years after service.  The March 2009 examiner 
specifically considered the December 2008 opinion letter, but 
rejected the expressed conclusions.  The examiner noted the 
in-service injuries were not so severe as to require 
treatment in service and the absence of treatment for the 
Veteran's lower extremity problems for 40 years after 
service.  The examiner also noted the absence of sensory 
abnormalities until recent years.  Finally, the examiner 
noted the Veteran's 40-year post-service history of laying 
carpet and tile.  All these factors, the VA examiners stated, 
rendered the diagnosis of lower extremity peripheral 
neuropathy and arthritis due to in-service cold injury 
residuals unlikely.  

The Board acknowledges the Veteran's assertions that his in-
service cold exposure injuries, including frostbite, caused 
his lower extremity peripheral neuropathy and other problems.  
Certainly, the Veteran can attest to factual matters of which 
he had first-hand knowledge, such as subjective complaints of 
pain, numbness, and tingling.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  Generally, however, he is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence).  In this instance, 
therefore, the Veteran as a lay person has not been shown to 
be capable of making medical conclusions, especially as to 
complex medical diagnoses such as a link between his in-
service cold exposure injuries and current lower extremity 
neuropathy or other problems.  Thus, his statements regarding 
any such link are not competent.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that 
a veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions). 
 
As the Board may not rely on its own unsubstantiated medical 
conclusions, Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991), it must rely on an informed medical opinion in order 
to adjudicate a claim.  In this case, while there is 
certainly probative evidence weighing both for and against 
the claim, the Board finds that the greater weight of the 
probative evidence is against.  While the Board is 
sympathetic to the Veteran's sincere belief that he incurred 
lower extremity peripheral neuropathy from his cold exposure 
injuries, the greater weight of competent medical evidence of 
record does not support this contention.  Therefore, service 
connection is not warranted. 
 
In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

New and Material Evidence for Cold Injury Residuals, Upper 
Extremity

At the time of the March 2006 Board decision, the record 
included the Veteran's service treatment records, private 
medical records, a November 2004 VA examination, and 
statements from the Veteran and his representative.  

Potentially relevant evidence received since the March 2006 
decision includes a December 2008 opinion letter from a 
private physician, a March 2009 VA examination report, VA 
outpatient and private treatment records, and statements from 
the Veteran and his representative.  

Here, the Veteran's appeal of the December 2004 RO denial of 
the claim for service connection for cold injury residuals, 
bilateral upper extremities, was denied by the Board in March 
2006.  The Board's decision was based on the absence of 
competent evidence establishing a link between the Veteran's 
claimed cold injury residuals and his active military service 
or that arthritis manifested within one year of military 
service.

For evidence to be new and material in this matter, it would 
have to tend to show a medical opinion linking a current 
upper extremity disorder to some incident of service, to 
include cold exposure injuries.  The Board finds the evidence 
does not.

As with the lower extremity cold injury residuals claim 
discussed above, the Veteran's service treatment records 
contain no evidence of treatment in service for cold injury 
residuals.  Again, however, given that cold injuries, 
including frostbite, are consistent with the time, place, and 
circumstances of the Veteran's combat service in Korea, the 
Board concedes that cold injuries occurred, to include 
frostbite.

Initially, the Board notes the RO found the December 2008 
private opinion letter, discussed above, to constitute new 
and material evidence sufficient to reopen the Veteran's 
claim for cold injury residuals, upper extremity.  The Board 
disagrees.  The author of the December 2008 opinion letter is 
a podiatrist with no recognized familiarity or expertise in 
the treatment of the upper extremities.  Moreover, from the 
context it is clear the December 2008 opinion letter is 
discussing only the Veteran's lower extremity complaints and 
diagnoses.  The Board notes, for example, that x-ray 
evaluation referenced in the December 2008 letter was limited 
to the lower extremities and feet.  In addition, the March 
2009 VA examination, discussed in greater detail below, 
specifically notes the prescribed medication referenced in 
the December 2008 letter (gabapentin) was for neuropathy 
symptoms in the feet and unrelated to the upper extremities.  
Finally, a September 2008 treatment record from the same 
podiatrist noted that examination and, therefore, the 
proffered diagnosis of peripheral neuropathy was limited to 
the lower extremities.  Thus, the Board finds the December 
2008 letter is not relevant to the Veteran's petition to 
reopen his claim for service connection for cold injury 
residuals, upper extremity.  

As noted, however, the RO reopened the Veteran's claim and he 
was afforded a VA examination in March 2009.  The examiner 
noted review of the Veteran's claims file.  The examiner 
noted the Veteran's combat service in Korea and his exposure 
to cold and resulting injuries, including frostbite.  The 
Veteran reported that at the time of cold exposure he 
experienced intermittent numbness and tingling of the 
fingertips at that time.  The Veteran noted arthritis in the 
hands since the 1970s.  The Veteran was a floor layer before 
service and for 40 years after service and that the pain and 
tingling in the hands occasionally interfered with his job.  
The Veteran noted he had not sought treatment for his cold 
injury residuals until within the last 10 years.  The Veteran 
provided the examiner with the December 2008 private opinion 
letter and the report noted the findings and conclusions of 
the private physician.  The Veteran denied amputation or 
tissue loss in the hands.  He reported tingling in the tips 
of his fingers since service.  Currently the Veteran had 
numbness and tingling in the tips of all fingers and sharp, 
stabbing pains in the major joints of several fingers, 
occurring once or twice a week for a few seconds triggered by 
use or weather changes.  On examination, there were noted 
arthritic changes and muscle atrophy, but intact sensation to 
light touch for all dermatomes of the bilateral hands and 
vibration for both hands.  Muscle strength was 5 out of 5 for 
both hands, biceps, and triceps.  There was an amputation of 
the distal phalanx of the middle finger, unrelated to his in-
service cold-exposure injuries.  The examiner diagnosed 
degenerative arthritis of the bilateral hands.  As to 
etiology, it was the examiner's opinion that it was less 
likely than not that the Veteran's current upper extremity 
peripheral neuropathy symptoms were residual to his cold 
injuries.  The examiner noted the Veteran's cold injuries did 
not require in-service treatment and that he did not seek 
treatment for 40 years after service.  The examiner noted the 
Veteran's sensory abnormalities had developed only in recent 
years and that the Veteran had worked for 40 years after 
service as a carpet and tile layer without significant 
problems with his hands.  As to the Veteran's degenerative 
arthritis of the hands, the examiner concluded it was more 
likely attributable to the progression of musculoskeletal 
aging combined with the Veteran's history of mechanical 
stresses on the hands due to his job.
Thus, the medical evidence reflects that the Veteran does 
have a current upper extremity disability.  However, the 
Board notes that none of the newly submitted medical evidence 
indicates either that the Veteran suffered from arthritis 
while in service or within one (1) year of service or links 
any current upper extremity disorder, including peripheral 
neuropathy and arthritis, to any incident of the Veteran's 
military service.   No medical professional has ever 
attributed any of the Veteran's current upper extremity 
disorders to any remote incident or injury of his military 
service, including cold exposure injuries.  Indeed, the only 
competent medical evidence of record specifically rejects any 
link between the Veteran's current arthritis of the hands and 
upper extremity peripheral neuropathy and his military 
service, to include cold exposure injuries.

The Board acknowledges the Veteran's sincere belief that his 
current upper extremity problems were caused by his military 
service.  As discussed above, the Veteran is competent to 
describe his physical symptoms, such as pain, numbness, and 
tingling, but not to link any such symptoms or current 
diagnoses to his military service.  See Rucker, supra; 
Jandreau, supra.  Therefore, this is not a case in which the 
Veteran and his representative's lay beliefs alone can serve 
to establish any association between the claimed disability 
and his military service so as to warrant reopening of the 
claim.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).  

Furthermore, the Board notes that the Veteran's lay 
assertions that a current upper extremity disorder began in 
service were already of record at the time of the last 
denial.  In this regard, the Board notes that the July 1985 
Board decision specifically took into account the Veteran's 
contention that his current upper extremity disabilities were 
caused or aggravated by his in-service cold exposure injuries 
in Korea.  Thus, his recent contentions are essentially 
cumulative of those already of record at the time of the last 
denial, and do not raise a reasonable possibility of 
substantiating the claim.

As noted, while the additional treatment records and VA 
examination constitute new evidence, they are not material in 
that they do not show a possibility of substantiating the 
Veteran's claim.  Indeed, the new evidence serves to do the 
opposite.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) 
(holding that evidence that is unfavorable to a veteran is 
not new and material).  Accordingly, the additional evidence 
received since March 2006 is not new and material and the 
claim may not be reopened.  Until the Veteran meets his 
threshold burden of submitting new and material evidence 
sufficient to reopen his claim, the benefit of the doubt 
doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

The Board also notes in closing the case of Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007), wherein the appellant 
argued that the Board was obligated to reopen his claim 
because the RO had arranged for an examination, and that the 
examination in question was inadequate.  In that decision, 
the Court held that the Board was not obligated to reopen a 
claim merely because the RO reopened the claim and undertook 
development such as obtaining a new examination or opinion.  
Furthermore, the Court also held that the adequacy of any 
such examination or opinion is moot if the Board determines 
that new and material evidence has not been presented, 
although the Board must certainly consider the results of 
such an examination or opinion as it would any evidence of 
record.  In this case, the Board has reviewed the results of 
the examination, and concluded that they do not constitute 
new and material evidence to reopen the claim.  Furthermore, 
pursuant to the holding in Woehlaert, the mere act by the RO 
of providing an examination did not require the Board to 
reopen the claim.

New and Material Evidence for Tinnitus

Any disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310 (2008).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  See 38 
C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 
(1995).  


At the time of the March 2006 Board decision, the record 
included the Veteran's service treatment records, private 
medical records, a November 2004 VA examination, and 
statements from the Veteran and his representative.  The 
Board notes the Veteran stated in his original claim for 
service connection for tinnitus that he had experienced 
ringing in the ears since service.  During the November 2004 
VA examination, however, the Veteran reported onset of 
tinnitus 4 to 6 years previously.

Potentially relevant evidence received since the March 2006 
decision includes a December 2008 opinion letter from a 
private physician, a July 2008 VA examination report, VA 
outpatient and private treatment records, and statements from 
the Veteran and his representative.   
 
Here, the Veteran's appeal of the December 2004 RO denial of 
his claim of entitlement to service connection for tinnitus 
was denied by the Board in March 2006.  The Board's decision 
was based on the absence of competent evidence establishing a 
link between the Veteran's current bilateral tinnitus and his 
active military service.

For evidence to be new and material in this matter, it would 
have to tend to show a medical opinion linking a current 
tinnitus to some incident of service.  

As to the newly submitted evidence, the Board notes the 
Veteran was afforded a VA audiological examination in July 
2008 for his claim for an initial compensable rating for his 
service-connected hearing loss.  During that examination the 
Veteran reported "ringing" tinnitus to the left ear.  The 
report did not discuss either the etiology or onset of the 
tinnitus.

The Board has considered the Veteran's self-reported 
continuity of symptomatology of tinnitus dating back to his 
service.  In this regard, the Board is cognizant that 
tinnitus is the type of disability that lends itself to lay 
observation, and that the Veteran is competent to report that 
he experiences the ringing in his ears, which is the clinical 
feature of tinnitus.  See Charles v. Principi, 16 Vet. App. 
370, 374- 75 (2002).   In this case, however, the Board notes 
that the Veteran's lay assertions that tinnitus began in 
service were already of record at the time of the last 
denial.  In this regard, the Board notes that the July 1985 
Board decision specifically took into account the Veteran's 
report in his April 2004 claim of continuous tinnitus since 
service.  Thus, his recent contentions are essentially 
cumulative of those already of record at the time of the last 
denial, and do not raise a reasonable possibility of 
substantiating the claim.  See Reid v. Derwinski, 2 Vet. App. 
312 (1992); see also, Untalan v. Nicholson, 20 Vet. App. 467 
(2006) (the presentation of new arguments based on evidence 
already of record as of the previous decision does not 
constitute new evidence); Reonal v. Brown, 5 Vet. App. 458, 
460-461 (1993) (in the context of analyzing a petition to 
reopen a previously denied claim, reiteration of a previously 
rejected factual account is not new evidence).

In addition, the Veteran's representative argued in a July 
2009 statement the Veteran's tinnitus should be found 
service-connected secondary to the Veteran's service-
connected hearing loss and has submitted several quotations 
from medical texts and treatises in support, including the 
Merck Manual and Harrison's Principles of Internal Medicine.  
These quotations note that hearing loss is usually present 
with tinnitus and that tinnitus may occur with hearing loss.  
In addition, there is a suggestion that the cause of tinnitus 
can usually be found by determining the cause of the hearing 
loss.  Regarding such assertions, as noted above, a new 
etiological theory does not constitute a new claim.  See 
Ashford, supra.  Thus, the mere fact that the Veteran now has 
raised contentions of secondary service connection does not 
obviate the need for new and material evidence to reopen the 
issue.  Rather, it is normally implied that service 
connection had been considered, on all potential bases, at 
the time of the last prior denial.  

As to the treatise evidence submitted, the Board notes that a 
medical article or treatise "can provide important support 
when combined with an opinion of a medical professional" if 
the medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  See Mattern v. West, 12 
Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. 
App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  In 
this case, however, there is no competent and probative 
medical opinion with which this article could be combined.  
Moreover, the information submitted is simply too general to 
make a causal link to either the Veteran's hearing loss or 
his military service that is more than speculative in nature.  
The Board notes the information presented does not state 
either that hearing loss causes or aggravates tinnitus in 
general or under the facts of this specific case.  The Board 
recognizes that military noise exposure can cause hearing 
loss and cause tinnitus, but there is no new evidence of 
record suggesting the Veteran's current tinnitus was caused 
by his hearing loss or any other incident of service. 

Based on the above, the Board acknowledges the Veteran has a 
current diagnosis of tinnitus.  However, none of the evidence 
submitted since the March 2006 Board decision establishes a 
link between the Veteran's current tinnitus and his service-
connected hearing loss or other incident of service.  

As noted, while the medical treatise evidence may constitute 
new evidence, it is not material in that it does not show a 
possibility of substantiating the Veteran's claim.  
Accordingly, the additional evidence received since March 
2006 is not new and material and the claim may not be 
reopened.  Until the Veteran meets his threshold burden of 
submitting new and material evidence sufficient to reopen his 
claim, the benefit of the doubt doctrine does not apply.  See 
Annoni, supra; see also Gilbert, supra.


ORDER

As new and material evidence has been received sufficient to 
reopen the claim of entitlement to service connection for 
cold injury residuals, bilateral lower extremities, the claim 
is reopened; to that extent only, the appeal is granted.

Entitlement to service connection for cold injury residuals, 
bilateral lower extremities, is denied.

As new and material evidence sufficient to reopen a claim of 
entitlement to service connection for cold injury residuals, 
bilateral upper extremities, has not been received, the claim 
is denied.

As new and material evidence sufficient to reopen a claim of 
entitlement to service connection for bilateral tinnitus, to 
include as secondary to the Veteran's service-connected 
hearing loss, has not been received, the claim is denied.




____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


